Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Final Office action is in response to the application filed on December 26th, 2018 and in response to Applicant’s Arguments/Remarks filed on December 7th, 2021. Claims 19-27, 29-33, and 35-39 are pending.
Priority
3.	Application 16/232917 was filed on December 26th, 2018 which is a divisional of Application 13/755,604 filed on January 31st, 2013 which claims priority from provisional application 61/592,934 filed on January 31st, 2012.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Response to Arguments
5.	Applicant argues that “the claims integrate the judicial exception into a practical application by meaningfully applying, relying on, and/or using the judicial exception.” More specifically Applicant argues that “the present claims provide technical improvements that involve authenticating and validating a card present transaction made via a mobile device.” Examiner respectfully disagrees. Examiner notes that 
6.	Applicant’s arguments, with respect to the 35 USC § 102 and 103 rejections have been fully considered and are persuasive in view of the amended claim language.  The 35 USC § 102 and 103 rejections have been withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 19-27, 29-33, and 35-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 19-27, 29-33, and 35-39 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified independent method Claim 19 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 29 and product Claim 38. Claim 19 recites the limitations of soliciting, and receiving an authorization to complete a transaction request and more specifically receiving a request to initiate a card transaction associated with a first user, collecting information associated with the card transaction, determining an authorization is 
These above limitations as drafted, under their broadest reasonable interpretation, recite a fundamental economic principle or practice and a commercial or legal interactions specifically sales activities or behaviors. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The service provider system comprising one or more computers in network communication with one or more merchant computers, at least one processor associated with a service provider system and memory storing computer-executable instructions, network and merchant computer and non-transitory computer-readable media comprising computer-readable instructions stored thereon in Claims 19, 29, and 38 are just applying generic computer components to the recited abstract limitations. (Step 2A- Prong 1: YES. The claims are abstract). 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the service provider system comprising one or more computers in network communication with one or more merchant computers, at least one processor associated with a service provider system and memory storing computer-executable instructions, network and merchant computer and non-transitory computer-readable media comprising computer-readable instructions stored thereon in Claims 19, 29, and 38. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). Examiner notes that the steps may be performed by alternate manual and mental means, although not as efficiently as a computer. Examiner further notes that using a 
Dependent claims 20-27, 30-33, 35-37 and 39 further define the abstract idea that is present in their respective independent claims 19, 29, and 38 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 20-28, and 30-37 are directed to an abstract idea and claims 19-27, 29-33, and 35-39 are rejected under 35 U.S.C. 101 and not patent eligible.	
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





January 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693